This appeal comes to this court on questions of law from a judgment of the Probate Court of this county rendered in favor of defendant, appellee herein, Laura Carpenter, on her cross-petition. Plaintiff, appellant herein, filed a petition for declaratory judgment as executor of the estate of Edward F. Hoffman, deceased, against the defendants herein, praying for an order of the court directing that the funds on deposit in the Society for Savings in the City of Cleveland in the name of the decedent be an item of personalty which should rightfully be part of the assets of decedent's estate. Defendant Laura Carpenter filed an answer and cross-petition wherein she averred that Edward F. Hoffman personally delivered to her the savings passbook in question and that the delivery was made for the sole intent and purpose of making an immediate gift to her of the funds in that account represented by passbook account No. 348593 with the defendant Society for Savings in the City of Cleveland, and that by reason thereof Laura Carpenter became the owner of such bank account and immediately entitled to the possession thereof.
Upon trial, the Probate Court Judge found "by clear and convincing proof" that defendant cross-petitioner, Laura Carpenter, *Page 442 
was the donee of a valid gift inter vivos from the decedent, accompanied by the delivery of the savings passbook in question, with words and actions clearly showing the intent of the donor.
Upon a careful examination of the bill of exceptions, it is our judgment that there is abundant evidence supporting the finding of the trial court by the requisite degree of proof.
Plaintiff argues that because the defendant Laura Carpenter did not have an order in writing in accordance with the rules of the defendant bank that the gift in praesenti was thereby defective. With this contention we do not agree. The rules and regulations in question are such as are adopted by the bank for its own protection and cannot invalidate the gift so long as the essential elements of the gift are evidenced as between the donor and donee.
We think that the rule in the case of Polley  Hicks,Admrs., v. Hicks, 58 Ohio St. 218, 50 N.E. 809, is applicable to the facts of the case. The syllabus reads as follows:
"A delivery to a donee, of a deposit book issued by a savings bank containing entries of deposits to the credit of the donor, with the intention to give the donee the deposits represented by the book, and accompanied with appropriate words of gift, is a sufficient delivery to constitute a valid gift of such deposits,without assignment or transfer in writing." (Emphasis ours.)
To the same effect, see, also, Bolles v. Toledo Trust Co.,Exr,. 132 Ohio St. 21, 4 N.E.2d 917.
These cases are in accord with the great weight of authority as set forth in Brown on Personal Property, Second Edition, page 191, Section 60, as follows:
"The overwhelming weight of authority accordingly is that a manual delivery with the requisite donative intent, of certificates of stock, savings account passbooks, and life insurance policies constitute good gifts of the shares, of the savings account, and of the insurance contract." (Emphasis ours.)
For the foregoing reasons, the judgment of the Probate Court is affirmed.
Judgment affirmed.
HURD, P. J., KOVACHY and SKEEL, JJ., concur. *Page 443